Citation Nr: 0126297	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychoneurosis, currently rated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than July 1, 
1998, for the grant of service connection for residuals of a 
shrapnel wound of the right heel (claimed as a left foot 
injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1944.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied the 
veteran's claim for an increased evaluation for 
psychoneurosis and granted service connection for residuals 
of a shrapnel wound to the right heel (claimed as a left foot 
injury), effective July 1, 1998.  

The issue of an increased evaluation for psychoneurosis will 
be addressed in the remand portion of this decision.  The 
issue of entitlement to payment for spouse earlier than 
September 1, 2000 is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran was discharged from service on August 30, 
1944.  

2.  On September 1, 1944, the veteran's claim for service 
connection for, among other disabilities,  "bad feet" was 
received by the RO; however, the record does not reflect that 
the RO took any action on this claim.  

3.  The claim for service connection for bad feet was pending 
when the veteran's claim for service connection for an injury 
of the left foot was received July 1, 1998.  

4.  A February 2000 rating decision granted service 
connection for residuals of a shrapnel wound to the right 
heel (claimed as a left foot injury), effective July 1, 1998.  
CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for residuals of a shrapnel wound to the 
right heel (claimed as a left foot injury) is August 31, 
1944.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.151, 3.155, 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
3.160, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R.. 
§ 3.400 (2001). For claims involving service connection, the 
effective date is the day following separation from service 
or the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, date of 
receipt of the claim, or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400 (b)(2)(i) (2001).

A review of the record shows that the veteran was discharged 
from service on August 30, 1944, and his claim of service-
connection for "bad feet" was received by VA on September 1, 
1944.  A review of the record does not reflect that any 
action was taken on this claim.  The veteran then filed 
another claim for service connection for an injury of the 
left foot which was received on July 1, 1998.  Following an 
examination, a February 2000 rating decision granted service 
connection for residuals of a shrapnel wound to the right 
heel (claimed as a left foot injury), effective July 1, 1998.  

After reviewing the record, the Board finds that the 
veteran's claim for service connection for "bad feet" has 
been pending since September 1, 1944, since VA took no action 
on this claim.  Therefore, it is determined that service 
connection for residuals of a shrapnel wound to the right 
heel (claimed as a left foot injury) should have been awarded 
effective August 31, 1944, the day following service 
separation.  Further, the Board finds that VA has satisfied 
its duties to notify and to assist the veteran in this case 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations.  


ORDER

An effective date of August 31, 1944 for the award of service 
connection for residuals of a shrapnel wound of the right 
heel (claimed as a left foot injury) is granted.  


REMAND

At the May 2001 Videoconference the veteran testified that he 
was seen at the Port Richey, Florida, VA Medical Center 
(VAMC) for his service-connected psychoneurosis.  These 
records have not been associated with the claims file.  The 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159(c)).  Therefore, upon remand, 
the RO should obtain all his VA psychiatric clinical records, 
both inpatient and outpatient, since January 1997.  See Bell 
v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (VA is obligated 
to obtain pertinent treatment records of medical records 
generated by its agency).  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R § 3.159(c)(2), (3)).

1.  The RO should take the necessary 
steps to obtain the veteran's VA 
psychiatric clinical records, both 
inpatient and outpatient, from the Port 
Richey, Florida, VAMC from January 1997 
to the present.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and its implementing 
regulations are fully complied with and 
satisfied.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 


